Citation Nr: 1629961	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-27 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression.

2.  Entitlement to a compensable rating for left upper extremity neuropathy associated with type II diabetes mellitus.

3.  Entitlement to a compensable rating for right upper extremity neuropathy associated with type II diabetes mellitus.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1968 to September 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) April 2016.  The hearing transcript is associated with the record.

The Veteran filed a stand-alone claim for a TDIU in January 2011; the RO construed this claim as encompassing increased ratings for each of his service-connected disabilities.  Several of these claims were adjudicated in six different rating decisions from September 2011 to January 2015.  The Veteran did not timely appeal each of these rating decisions; however, he did submit a timely notice of disagreement (NOD) with regard to the denial of TDIU.  In his October 2012 substantive appeal, the Veteran indicated that he was appealing an adverse determination regarding TDIU.  Thereafter, the RO included all the issues listed on the title page in the June 2015 Supplemental Statement of the Case (SSOC).  These issues were also discussed in the April 2016 Board hearing.  Based on a liberal interpretation of the Veteran's NOD and substantive appeal; the Board finds that the issues of entitlement to a higher ratings for bilateral upper extremity neuropathy and depression were timely appealed.  Despite the murky procedural history of some of these claims, the Board construes the Veteran's appeal as encompassing all the issues listed on the title page based on the foregoing.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  Accordingly, the Board finds that the issues listed on the title page are on appeal.

The issue of entitlement to service connection for a foot disability has been raised by the record in an informal claim dated April 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for depression and entitlement to ratings in excess of 10 percent for upper extremity diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left upper extremity neuropathy is manifested at least by moderate pain and mild numbness.

2.  The Veteran's right upper extremity neuropathy is manifested by at least moderate pain and mild numbness.

3.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left upper extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 7913 (2015).

2.  The criteria for 10 percent rating for right upper extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 7913 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetic Neuropathy - Laws & Regulations

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under Diagnostic Code 8515, which pertains to paralysis of the median nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 30 percent disability rating for the minor extremity and a 40 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The designation "major extremity" corresponds with the claimant's dominant hand.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

At the beginning of the appeal period, each of the Veteran's upper extremities was rated at 10 percent for median nerve neuropathy due to diabetes mellitus.  His lower extremities were also rated 10 percent disability each. 

He was afforded a VA examination in April 2011; the report reflects the Veteran reported numbness in his fingertips and over the shoulders.  He also reported occasional difficulties with certain hand motor skills - such as buttons and laces.  The examiner's assessment was "no motor of sensory deficits of polyneuropathy in the hands," however detailed results of the examination were not included in the report.  Thereafter, the RO proposed to, and subsequently did reduce the Veteran's upper extremity neuropathy ratings to noncompensable in May 2013.  

The Veteran received also an examination in connection with his application for Social Security Disability benefits in April 2011.  In this examination, the Veteran reported intermittent numbness and tingling in both hands and loss of some hand grip strength, although he was not dropping objects.  Tinel's test was weakly positive over the median nerve at both wrists. 

In April 2013, the Veteran consulted a private physician, Dr. H., regarding his diabetic peripheral neuropathy.  Dr. H. ordered an EMG and nerve conduction study which was normal for both upper and lower extremities.  The Veteran was taking a prescription medicine to help with his nerve pains and the assessment was small fiber neuropathy.  

In March 2014 the private physician, Dr. H., filled out a diabetic sensory-motor peripheral neuropathy disability benefits questionnaire (DBQ) after examining the Veteran.  The report reflects diagnoses of painful diabetic neuropathy and neuropathy.  Symptoms attributed to diabetic peripheral neuropathy included moderate intermittent pain of the right and left upper extremities; and moderate numbness of the right and left upper extremities.  Biceps, triceps and brachioradialis all showed decreased deep tendon reflexes.  A number of additional tests were not conducted; there was no muscle atrophy.  

The Veteran was afforded another VA examination in regard to his peripheral neuropathy in October 2014.  In the examination, the Veteran reported numbness in the hands nearly to the wrists and sharp pains in the hands that radiated up to the elbows.  He reported trouble with laces, slowness in managing buttons, and difficulty cutting meat.  The report reflects the Veteran showed moderate right and left upper extremity pain due to neuropathy and mild right and left upper extremity numbness due to neuropathy.  He had full strength in the upper extremity but deep tendon reflexes were decreased in the triceps and brachioradialis.  Microfilament testing was within normal limits for the shoulders, forearms, hands and fingers.  The report indicates that the Veteran did have upper extremity diabetic peripheral neuropathy, but then, inexplicably indicates all pertinent nerves were normal.  In conclusion, the examiner noted that the Veteran had subjective complaints but no subjective or objective findings in the hands.  The RO continued to rate the Veteran's upper extremity neuropathy as noncompensable. 

The Board notes that the Veteran has consistently reported at least mild intermittent pain and mild numbness in both upper extremities during the entire appeal period.  He has been diagnosed with small fiber neuropathy which is often painful and difficult to detect with EMG studies.  The Veteran's lay statements regarding his symptoms are competent because they are subject to lay observation and experience.  There is no indication that the Veteran lacks credibility.  The Board finds the Veteran's statements to be highly probative because they concern the current severity of the condition.

The Board acknowledges the VA examination reports which suggest a lack of objective evidence showing upper extremity neuropathy; however the Board affords these reports less probative weight.  Neither report sufficiently discussed the Veteran's claimed symptoms or discussed the known diagnostic limitations for neuropathy.  The October 2014 VA examination report documents reduced deep tendon reflexes and notes the presence of upper extremity neuropathy.  That the report further indicates that upper extremity nerves were all normal is inconsistent; no rationale for this inconsistency was provided.  In addition, given the SSA examination in April 2011 suggesting mild median nerve damage in both wrists, the Board finds that compensable ratings for neuropathy of each of the Veteran's upper extremity are warranted for the entire appeal period. 

TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

As an initial matter - given the increased ratings for upper extremity diabetic peripheral neuropathy granted in this decision for the entire appeal period - the Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  The Veteran's service-connected disabilities include depression, diabetes mellitus and bilateral upper extremity and bilateral lower extremity diabetic peripheral neuropathy.  He filed the underlying claim for entitlement to TDIU in January 2011. 

As far as educational and vocational history, the Veteran has a high school diploma and three years of college (no degree).  See March 2011 SSA examination report.  After his service in the military, he worked as a cab driver for six years, then as a packaging technician with a paper factor for ten years and then worked, alone, as a retail manager and owner of a small retail store.  See February 2011 SSA vocational analysis worksheet and December 2010 VA psychiatric examination report.

In 2010, the last year that the Veteran's retail store was open, his self-employment earnings for the year were less than $7,000; this constitutes marginal employment for the purposes of VA regulations.  38 C.F.R. § 4.16.   While the store was still open, the Veteran reported that he missed up to 25 hours of work per week due to psychiatric symptoms.  See December 2010 VA examination report. 

Since the date of claim, January 2011, the Veteran's documented psychiatric symptoms were estimated to have a mild to moderate impact on a number of social and occupational skills.  Evidence of particular note is discussed below:

In December 2010, the Veteran received a VA psychiatric examination regarding his claims for depression and posttraumatic stress disorder (PTSD).  In the examination, he reported hypervigilance and occasional paranoia, depression, significant sleep disturbance, nightmares and night sweats associated with memories of Vietnam, emotional numbness, occasional suicidal ideation, irritability, anxiety, depression, impaired concentration, reduced self-esteem, low energy, and social avoidance.  At the time of the examination, he was working only part-time at his retail business.  He reported that, on a difficult day, he lost about five hours of work time due to psychiatric symptoms.  Out of a full 40 hour workweek, he estimated he lost up to 25 hours of efficient work time due to psychiatric symptoms.  The examiner assessed the Veteran's depression as causing mild impairment in social and industrial functioning. 

In an SSA questionnaire dated January 2011, the Veteran's brother estimated that the Veteran could lift approximately 25 to 30 pounds and that he struggled with complicated tasks.  

An SSA Vocational Analysis Worksheet from February 2011 assessing mental functional capacity indicates the Veteran had the following limitations: moderately limited ability to understand and remember detailed instructions;  moderately limited ability to maintain attention and concentration for extended periods; moderately limited ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; moderately limited ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; moderately limited ability to accept instructions and respond appropriately to criticism from supervisors; moderately limited ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; moderately limited ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and moderately limited ability to respond appropriately to changes in the work setting.

An undated SSA questionnaire which appears to have been filled out by the Veteran reflects that his diabetes medications caused drowsiness and anxiety, and his anxiety medication caused loss of affection and emotion. 

An April 2011 VA examination report reflects the Veteran complained of numbness in the fingertips and over the shoulder and his feet had decreased temperature sense and mildly impaired vibration sense.  

A May 2011 SSA assessment regarding the functional limitations of the Veteran's psychiatric condition to include mild restrictions of activities of daily living, moderate difficulties in maintaining social functioning, and mild difficulties maintaining concentration, persistence, or pace.    

A December 2012 VA tele-health note reflects the Veteran reported increased burning sensation in the feet bilaterally. 

In April 2013, a VA provider administered several evaluations designed to assess symptoms.  The patient health questionnaire showed mild depressive symptoms, the general anxiety questionnaire showed moderate anxiety, the insomnia severity index showed clinical insomnia, moderate in severity, and the PTSD checklist was positive. 

In August 2014, the Veteran complained to a VA provider that he had recently had thoughts of harming himself possibly due to recent medication changes;  he also complained of increased urination as much as 30 times per day.  Another August 2014 VA treatment not reflects significant problems with sleep due to nocturia; he also reported increased irritability, anxiety, anhedonia, and mood swings. 

A September 2014 SSA decision reflects the Veteran was found to be unemployable as of April 1, 2013.  The basis for this determination included treatment notes with and a DBQ prepared by private physician Dr. H.  These treatment notes reflected significant pain and numbness in his hands; he was diagnosed with painful diabetic neuropathy.  Dr. H. opined that the Veteran's diabetic peripheral neuropathy would impact his ability to work.   SSA determined that the Veteran could not meet the physical demands of his past relevant work due to his reduced ability to use his hands for gross and fine manipulation; the conclusion was supported by the testimony of a vocational expert.  The SSA determined, however, that the Veteran's psychiatric symptoms would have minimal effect on the Veteran's ability to work due to mildly restricted ability to perform daily activities, function social, and maintain attention, concentration, and pace. 

The Board finds that the Veteran was not able to obtain and maintain substantially gainful employment during the entire appeal period.  Although several providers have deemed his psychiatric symptoms would have minimal impact on his employability; the Board disagrees.  Specifically, the Board notes that the findings of the February 2011 SSA Vocational analysis are particularly insightful; it suggests the Veteran would have some difficulty with detailed instructions, concentration, attendance, tardiness, and performance, in additional to psycho-social challenges with getting along with others and responding appropriately to change and criticism.  These issues alone would make maintaining gainful employment challenging; however, the Veteran has additional physical symptoms that further impair his employability.  For instance, SSA determined that the Veteran could not meet the physical demands of his past relevant work due to his reduced ability to use his hands for gross and fine manipulation; the conclusion was supported by the testimony of a vocational expert.  The evidence also reflects the Veteran has significant neuropathic pain in his feet bilaterally and must urinate frequently due to his diabetes mellitus.  Given the foregoing, the Board finds that a TDIU based on the combined impact of service-connected disabilities is warranted.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 10 percent rating for left upper extremity neuropathy is granted for the entire appeal period. 
 
Subject to the laws and regulations governing the payment of monetary benefits, a 10 percent rating for right upper extremity neuropathy is granted for the entire appeal period.

Subject to the laws and regulations governing the payment of monetary benefits, TDIU based on the combined impact of service-connected disabilities is granted.  




REMAND

Upper Extremity Diabetic Neuropathy

In his April 2016 Board hearing, the Veteran testified that his upper extremity radiculopathy has worsened during the appeal period.  In addition, a March 2014 DBQ filled out by private physician, Dr. H., reflects that more than one of the Veteran's upper extremity nerves may be affected by peripheral neuropathy.  As such, the Veteran should be afforded a new VA examination to determine the current severity of this condition.  

Depression

The Veteran has not received an evaluation during the entire appeal period to determine the current severity of his service-connected depression.  As such, the Board does not have adequate evidence to adjudicate the claim.  On remand, he should be provided a new VA examination to determine the current severity of this condition.  In addition, the RO should obtain all outstanding VA treatment records and associate them with the claims file.  Request that the Veteran identify any pertinent outstanding private treatment notes and attempt to obtain any records identified with his assistance.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment notes and associate them with the claims file; continue to associate updated VA treatment records with the claims file until the case is recertified to the Board.

2.  Request that the Veteran identify any pertinent outstanding private treatment notes and attempt to obtain any records identified with his assistance.

3.  After updated records have been obtained, schedule the Veteran for new VA examinations to determine the current severity of (a) his upper extremity diabetic neuropathy and (b) his service-connected depression.  The examiners should document all symptoms asserted by the Veteran.  The examination reports should be internally consistent and provide appropriate rationale where implicated. 

4.  Then, after conducting any additional development deemed appropriate, readjudicate the claims based on all the pertinent evidence of record.  Then return the claims to the Board if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


